Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The action is in response to the Applicant’s remarks and arguments filed on 06/15/2022. 
Claims 1-7 are pending.
Claim 1 is independent. 


Response to Arguments
Applicant's arguments filed 06/15/2022 have been fully considered but they are not persuasive. Applicant argues that Li ECU 21 does not calculate the command current value and sends it to the control module 29.  That Li fails to disclose or suggest at least "the first control device is configured to calculate a target torque that is to be output from the motor, based on information including an accelerator position, to calculate a current command based on the target torque, and to send the current command to the second control device over the highspeed communication line".  Examiner respectfully disagrees.  Li discloses that the toque allocation section 21a is configured to generate an accelerating/decelerating command as a torque command value.  See paragraph 27.  Applicant also argues that Sano fails to disclose that the control unit 10 and motion control unit 11 are connected to the motion control unit 11 and drive control units 12, 13 by a high communication speed line and a low communication speed line, in which the current command is sent from the numerical control unit 10 and the motion control unit 11 are connected to the motion control unit 11 and drive control units 12, 13 through the high speed communication speed line and from the motion control unit 11 and drive control units 12, 13 to the numerical control unit 10 and the motion control unit 11 through a low communication speed line.  Also, that Sano fails to disclose control unit calculates a target torque to be output from the motor based on the information including the accelerator position and which control unit calculates current command based on the target torque.  Examiner respectfully disagrees.  Sano discloses at paragraph 162 that the controller 10 and 11 are connected with high speed communication lines and have connections with low speed communication lines.  Sano also discloses how the drive units control the motor in paragraph 160 and also calculating the target command based on position, speed, current etc. in paragraph 160.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over LI (US 2016/0068079) in view of Sano et al. (US 2003/0137270).

Re claim 1, Li teaches (Figures 1-2) an electrically driven vehicle comprising at least one motor (6) for driving (para 25) and a first control device (21, para 26) and a second control device (29, para 27) configured to control the motor (para 27), wherein the first control device (21) and the second control device (29) are connected (Figure 2 shows communication between ECU 21 and Motor control module 29; para 29),
the first control device is configured to calculate a target torque that is to be output from the motor (21a, para 27; generates a torque command value), based on information including an accelerator position (para 27; torque command value is based on an accelerating command outputted from an accelerator manipulation portion 16),
to calculate a current command based on the target torque (46, para 42), and
the second control device is configured to use the current command (0_Id and 0_Iq), a phase current of the motor (Iu and Iw) and a rotational angle of the motor (36, theta; para 28, 35) such as to drive the motor by feedback control (para 28 and 35).
but fails to explicitly teach the first control device and control device connected by a high speed communication line and a low speed communication line that has a lower communication speed than the high-speed communication line; sending the current command to the second control device over the high speed communication line; and send the current command to the first control device over the low speed communication line.
Sano teaches (Figures 12-13) the first control device (mumerical control unit 10 and motion control unit 11) and second control device (motion control unit 11 and drive control units 12 & 13) connected by a high speed communication line (para 162; motion control unit 11 and drive control units 12 & 13 are connected by high communication speed lines) and a low speed communication line that has a lower communication speed than the high-speed communication line (para 162; numerical control unit 10 and motion control unit 11 are connected by low communication speed line); sending the current command to the second control device (motion control unit 11 and drive control units 12 & 13) over the high speed communication line (para 160; the communication is connected on the high speed line); and send the current command (electric current) to the first control device over the low speed communication line (para 162; discloses transferring the data over the low speed line).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify that taught by Li with that taught by Sano to improve the transmission efficiency of the communication lines (see Sano; para 162).

Re claim 2, Li in view of Sano teaches the electrically driven vehicle according to claim 1, comprising:
a plurality of motors as the at least one motor (see Li; 6, In-wheel motor; para 25), wherein
the first control device (see Li; 21) is configured as a single main control unit to calculate the target torque (see Li; ECU 21; para 27) and the current command of each of the plurality of motors (see Li; para 27), and
the second control unit (see Li; 29) is configured as a plurality of feedback control units to perform feedback control with regard to each of the plurality of motors (see Li; para 55).

Re claim 3, Li in view of Sano teaches the electrically driven vehicle according to claim 1,
wherein the at least one motor (In-wheel motor) comprises a plurality of in-wheel motors built in a plurality of drive wheels (see Li; 6, In-wheel motor; para 25).

Re claim 4, Li in view of Sano teaches the electrically driven vehicle according to claim 2,
wherein the plurality of motors are a plurality of in-wheel motors built in a plurality of drive wheels (see Li; 6, In-wheel motor and wheels 2; para 25).



Claims 5, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over LI (US 2016/0068079) in view of Sano et al. (US 2003/0137270) as applied to claim 1 above, and further in view of Fuji et al. (US 2020/0140005).

Re claim 5, 6 and 7, Li in view of Sano teaches the electrically driven vehicle according to claim 1,
but fails to explicitly in an event of an abnormality occurring in communication by the high-speed communication line, the first control device is configured to calculate a current command that is to be used to control the at least one motor, within a range of failsafe and to send the calculated current command by using the lowspeed communication line;
in an event of an abnormality occurring in communication by the high-speed communication line, the first control device is configured to calculate current commands that are to be used to control the plurality of motors, within a range of failsafe and to send the calculated current commands by using the low-speed communication line;
in an event of an abnormality occurring in communication by the high-speed communication line, the first control device is configured to calculate current commands that are to be used to control the plurality of in-wheel motors, within a range of failsafe and to send the calculated current commands by using the low-speed communication line.
Fuji teaches in an event of an abnormality (para 22) occurring in communication (communication between microcomputer 21a and 31a) by the high-speed communication line (para 15), the first control device (21a) is configured to calculate a current command (target value contains first current command value or the second current command value) that is to be used to control the at least one motor (para 58), within a range of failsafe and to send the calculated current command by using the lowspeed communication line (para 60);
in an event of an abnormality (para 22) occurring in communication (communication between microcomputer 21a and 31a) by the high-speed communication line (para 15), the first control device (21a)  is configured to calculate current commands (target value contains first current command value or the second current command value) that are to be used to control the plurality of motors (para 58), within a range of failsafe and to send the calculated current commands by using the low-speed communication line (para 60);
in an event of an abnormality (para 22) occurring in communication (communication between microcomputer 21a and 31a) by the high-speed communication line (para 15), the first control device (21a)  is configured to calculate current commands (target value contains first current command value or the second current command value) that are to be used to control the plurality of in-wheel motors (para 58), within a range of failsafe and to send the calculated current commands by using the low-speed communication line (para 60).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify that taught by Li with that taught by Sano further with that taught by Fuji to identify the cause of the communication abnormality that may occur between a plurality of control circuits (see Fuji; para 6).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R BROWN whose telephone number is (571)270-0396. The examiner can normally be reached Monday-Friday, 6:30am-3pm; Every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R BROWN/Examiner, Art Unit 2846                                                                                                                                                                                                        

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846